Name: Commission Regulation (EEC) No 1342/85 of 24 May 1985 amending Regulation (EEC) No 1054/78 following changes to the representative rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27.5.85 Official Journal of the European Communities NoL 138 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1342/85 of 24 May 1985 amending Regulation (EEC) No 1054/78 following changes to the representative rates to be applied in agriculture HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1054/78 is hereby replaced by the following : '2 . The provisions of the last subparagraph of Article 4(1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 ('):  before 16 May 1985, with regard to the rep ­ resentative rates for the French franc, the Greek drachma and the Italian lira, referred to in Annexes IV, V and VII to Regulation (EEC) No 1223 / 83 , as last amended by Regulation (EEC) No 1297/85 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 1297/85 (2), Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 899/84 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 (5) should apply only in the case of alterations to the representative rates taking place up to 31 March 1984 ; Whereas Regulation (EEC) No 1297/85 amending Regulation (EEC) No 1223/ 83 fixed a new represen ­ tative rate for the French franc, the Greek drachma and the Italian lira ; whereas it is therefore appropriate to amend Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance, with the opinion of all the relevant management committees, O OJ No L 338 , 13 . 12 . 1980 , p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1985 . For the Commission Frans ANDRIESSEN Vice-President o OJ No L 132 , 21 . 5 . 1983 , p. 33 . O OJ No L 137 , 27 . 5 . 1985 , p. 1 . (5 ) OJ No L 134, 22 . 5 . 1978 , p. 40 . (4) OJ NoL 92 , 2 . 4 . 1984 , p. 1 . O OJ NoL 188 , 1.8 . 1968 , p. 1 .